DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 05/04/2022 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. Claims 1 - 3, 5 - 9, 12, 14 - 15 and 19  have been amended. No claims have been added or cancelled. No new matter has been added. Accordingly, claims 1 - 20 remain pending in the application.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 7 - 11:
	Applicant submits that certain features highlighted in the Remarks section are patentably distinguishable from the cited art, taken either singly or in combination, for at least the following reasons: In the Office Action, Tsukuba is cited as disclosing a target block size. In particular, the PU size of Tsukuba is cited as being equivalent to a target block size. However, Applicant believes the claims are patentably distinguishable from the cited art. Accordingly, claim 1 is patentably distinguishable from the cited combination of art. 
 	As each of claims 8 and 15 recite similar features, these claims are likewise patentably distinguishable from the cited combination of art. 
 	In addition to the above, the dependent claims recite further features neither disclosed nor suggested by the cited art. For example, claim 2 recites "[t]he system as recited in claim 1, further comprising a lookup table configured to store one or more mappings that map a visual region of a frame to a target block size." Further, the features of claim 3 which recites "the encoder is configured to access the lookup table to identify a mapping that corresponds to the given block of the frame" are not found in the cited art. Still further, claim 7 recites "the system is configured to decrease a size of the focus region, in response to detecting a decrease in link quality." In the present Office Action, claim 7 is rejected in view of disclosures of Zhang. However, the cited disclosures of ZhangApplication Serial No. 16/221,182 - Filed December 14, 2018 simply describe adjusting focus and peripheral regions of images based on gaze direction. portions of an image to encode as part of a focus region or part of a peripheral region. Zhang does not disclose changing a size of a focus region. Neither does Zhang discuss link quality. Further, the features of claim 6 regarding access of the lookup table with a region identifier, and claim 7 regarding a radius table are not found in the art. Accordingly, these claims are patentable for at least these further reasons. 
  	In light of the foregoing amendments and remarks, Applicant submits that all pending claims are now in condition for allowance, and an early notice to that effect is earnestly solicited. 
.
Response to Applicant’s arguments
Examiner has carefully reviewed the previous rejections in light of the remarks and the amendments made to the pending claims. In conclusion, the rejection are maintained on all pending claims under new grounds of rejection including new citations from the Tsukuba reference cited in the latest rejection and citations from US 2005/0237380 A1 to Kakii et al..
 	Indeed, in regard to claim 1, Tsukuba is not specific about the subsequent limitations related to: an encoder configured to: identify a target block size that corresponds to a given block of the frame. However, Edpalm discloses: a system comprising: an encoder (See Edpalm, Abstract and Fig. 1: schematic illustration of a video encoder 100) configured to: receive a plurality of blocks of pixels of a frame to encode; (See Edpalm, Abstract: video encoder receiving a frame to be encoded, the current frame being divided into blocks of pixels; Par. 0052: video encoder comprises a receiver 102) and identify a target block size that corresponds to a given block of the frame. (See Edpalm, Par. 0073: matching procedure carried out in which block of pixels 302 of frame 300 is matched with the plurality of blocks of pixels 308 of the same size of the reference frame 304; See also Pars. 0016, 0059) 
Moreover, after review of the cited prior art, Examiner reiterates that Tin discloses an encoder configured to: encode each block with the selected compression level; (See Tin, Figs. 4A, 4B: depth based encoding; See also Fig. 6 and Pars. 0043 and 0082) Tin discloses also: a selected compression level, wherein blocks within a focus region of the frame are compressed with a compression level different from that of blocks of the frame that are outside the focus region; (See Tin, Abstract, as cited above; See further Par. 0005: controlling the bit rate of a compression process based on a depth map which allows determination of the distance of each pixel in the image from a region of focus; Pars. 0060, 0081: selecting a compression rate based on a bit rate for compression controlled in accordance with a distance of a pixel from a region of focus; (i.e., selection of a compression level to apply to each block based on the distance from the block to the focus region).
Additionally, the feature of encoding the given block of the plurality of blocks with a selected compression level based at least in part on the target block size, is known in the art, e.g., US 2005/0237380 A1 to Kakii et al. citing, inter alia: flexible block size motion compensation techniques involving adjusting compression based block sizes of particular regions of interest in a frame). After reconsideration, Claims 5, 12 and 19 admitted previously as allowable subject matter do not anymore qualify as such in their present amended state, which modified their respective scope.  
	Therefore, one of ordinary skill in the art, having the references of Tsukuba, Edpalm, Tin, Kakii, and Zhang, would be motivated to integrate features of Zhang, Tin, and Edpalm into device of Tsukuba, in order to achieve a system for compression of image data based on a distance from a region of focus for pixels of the image with the bit rate for compression being controlled in accordance with encoding a given block of the plurality of blocks with a selected compression level based at least in part on the target block size.
 	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is maintained as follows.  
 	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba et al. (US 20170142442 A1), hereinafter “Tsukuba,” in view of Edpalm (US 20180255315 A1), in view of Tin (US 20130129245 A1) and Kakii et al. (US 2005/0237380 A1), hereinafter “Kakii,” and further view of Zhang (US 20170295373 A1).

	In regard to claim 1, Tsukuba teaches: a transmitter configured to convey data via a link; (See Tsukuba, Pars. 0036: image transmission system 5 is a system that transmits codes obtained by coding a plurality of layer images and displays images obtained by decoding the transmitted codes; See further Pars. 0040, 0277 and 0285)
 	Tsukuba teaches: an encoder configured to receive a plurality of blocks of pixels of a frame to encode; (See Tsukuba, Pars. 0014, 0092: image coding device 2; Fig. 22(b): reception section PROD_B1; Fig. 23(a) and Par. 0292: PROD_C5; Par. 0073: prediction blocks of a frame to encode)
Tsukuba is not specific about the subsequent limitations related to: an encoder configured to: identify a target block size that corresponds to a given block of the frame; 
 	However, Edpalm discloses: a system comprising: an encoder (See Edpalm, Abstract and Fig. 1: schematic illustration of a video encoder 100) configured to: receive a plurality of blocks of pixels of a frame to encode; (See Edpalm, Abstract: video encoder receiving a frame to be encoded, the current frame being divided into blocks of pixels; Par. 0052: video encoder comprises a receiver 102) and identify a target block size that corresponds to a given block of the frame. (See Edpalm, Par. 0073: matching procedure carried out in which block of pixels 302 of frame 300 is matched with the plurality of blocks of pixels 308 of the same size of the reference frame 304; See also Pars. 0016, 0059) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Tsukuba and Edpalm, before him/her, to combine the features of those references, in order to achieve a system for compression of image data based on a lookup table configured to store one or more mappings that map a visual region to a target block size, and an encoder configured to: receive a plurality of blocks of pixels of a frame to encode; (See Tsukuba, Pars. 0029 and 0216 and Figs. 19(a) – 19(c); See Edpalm, Abstract, Fig. 1 and Par. 0052))
   	Edpalm and Tsukuba are not specific about the limitations: encode the given block of the plurality of blocks with a selected compression level based at least in part on the target block size, wherein blocks within a focus region of the frame are compressed with a compression level different from that of blocks of the frame that are outside the focus region; and wherein the transmitter is configured to convey the encoded blocks via the link to a receiver to be displayed; 
	However, Tin discloses an encoder configured to: encode each block with the selected compression level; (See Tin, Figs. 4A, 4B: depth based encoding; See also Fig. 6 and Pars. 0043 and 0082) Tin discloses also: a selected compression level, wherein blocks within a focus region of the frame are compressed with a compression level different from that of blocks of the frame that are outside the focus region; (See Tin, Abstract, as cited above; See further Par. 0005: controlling the bit rate of a compression process based on a depth map which allows determination of the distance of each pixel in the image from a region of focus; Pars. 0060, 0081: selecting a compression rate based on a bit rate for compression controlled in accordance with a distance of a pixel from a region of focus; (i.e., selection of a compression level to apply to each block based on the distance from the block to the focus region); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tsukuba, Edpalm and Tin before him/her, to integrate features of Tin into the video encoder of Edpalm and the device of Tsukuba, in order to achieve a system for compression of image data based on a distance from a region of focus for pixels of the image with the bit rate for compression being controlled in accordance with the distance from the region of focus, such that more bits are used for pixels closer to the region of focus and fewer bits are used for pixels farther from the region of focus (Tin, Figs. 4A, 4B; Fig. 6 and Pars. 0043, 0082; Edpalm, Abstract and Par. 0052)
	Tin suggests also the feature of encoding the given block of the plurality of blocks with a selected compression level but not, as indicated below by Kakii: based at least in part on the target block size.
   	Indeed, Kakii teaches: flexible block size motion compensation techniques involving adjusting compression based block sizes of particular regions of interest in a frame. (See Kakii, Par. 0013: “Accordingly, the coding method for the motion-image data can be realized with effect equivalent to that by the conventional ROI coding, by making use of the existing JP2 technology, in conjunction with the steps of grouping each of the plurality of rectangular sub-regions into either of the ROI and the non-ROI and adjusting the compression level for each of the rectangular regions in accordance with the correspondence relations between them. In the coding method for the motion-image data, the rectangular sub-regions are coded at different compression levels,…”; See also Par. 0019)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tsukuba, Edpalm, Tin and Kakii, before him/her, to integrate features of Tin and Kakii into the video encoder of Edpalm and the device of Tsukuba, in order to achieve a system for compression of image data based on flexible block size motion compensation techniques involving adjusting compression in function of block sizes of particular regions of interest in a frame.
Moreover, in the same line of endeavor, Zhang teaches: wherein the transmitter is configured to convey the encoded blocks via the link to a receiver to be displayed. (See Zhang, Abstract and Par. 0017: encoder 110 configured to encode images received from processor 102 for transmission to display controller 111; encoder 110 encodes each region using different encoding parameters; - (encoding parameters represent encoding characteristics for the focus region and may employ a higher bit rate than the encoding characteristics for the peripheral region))	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Tsukuba, Edpalm, Tin, Kakii, and Zhang , before him/her, to integrate features of Zhang, Tin, and Edpalm into the video encoder device of Tsukuba, in order to achieve a system for compression of image data based on a distance from a region of focus for pixels of the image with the bit rate for compression being controlled in accordance with the distance from the region of focus, such that an HMD device encodes different portions of an image for display with different encoding characteristics based on a user's predicted area of focus and a gaze direction of the user's eye(s) identified at the HMD device, the image data being transmitted to the HMD through RF communication. 

	In regard to claim 2, the claim discloses: the system as recited in claim 1, further comprising a lookup table configured to store one or more mappings that map a region of a frame to a target block size (See Tsukuba, Pars. 0029: Fig.  19(a) illustrates the size of a lookup table related to a partition pattern, FIG. 19(b) illustrates the size of the lookup table related to the partition pattern in a case where a standard partition pattern size nBS=16 is set according to the embodiment, and FIG. 19(c) illustrates the size of the lookup table related to a partition pattern in a case where the standard partition pattern size nBS=8 is set according to the embodiment; See further Par. 0216: value obtained by dividing the target PU size nS by the standard partition pattern size nBS to base 2; conversion value of a pre-defined certain value X may be stored in a lookup table))

	In regard to claim 3, the combination of Tsukuba, Edpalm, Tin, Kakii and Zhang discloses: the system as recited claim [[1]] 2 wherein[[:]] the encoder is configured to access the lookup table to identify a mapping that corresponds to the given block of the frame (Tsukuba teaches: a lookup table configured to store one or more mappings that map a visual region to a target block size; (See Tsukuba, Pars. 0029: Fig.  19(a) illustrates the size of a lookup table related to a partition pattern, FIG. 19(b) illustrates the size of the lookup table related to the partition pattern in a case where a standard partition pattern size nBS=16 is set according to the embodiment, and FIG. 19(c) illustrates the size of the lookup table related to a partition pattern in a case where the standard partition pattern size nBS=8 is set according to the embodiment; See further Par. 0216: value obtained by dividing the target PU size nS by the standard partition pattern size nBS to base 2; conversion value of a pre-defined certain value X may be stored in a lookup table)

	In regard to claim 4, the claim discloses: the system as recited in claim 1 wherein the encoder is further configured to select a compression level to apply to each given block of the frame based on a distance from the given block to the focus region. (See Tin, Abstract, as cited above; See further Par. 0005: controlling the bit rate of a compression process based on a depth map which allows determination of the distance of each pixel in the image from a region of focus; Pars. 0060, 0081: selecting a compression rate based on a bit rate for compression controlled in accordance with a distance of a pixel from a region of focus) – (select a compression level to apply to each block based on the distance from the block to the focus region)).

   	In regard to claim 5, the prior art of record renders obvious the limitations: wherein to access the lookup table, the system is configured to: index the lookup table with a region identifier , wherein the mapping includes an identification of the target block size for the given block, region identifier is retrieved from a radius table that maps distances of a region of a frame to a focus region. (See rationale applied respectively to rejection of claims 2 and 3 as analyzed above; - Moreover, retrieving an identifier from a table containing mapping data is a routine operation known in the art and not novel to the disclosures of the cited references)

   	In regard to claim 6, the prior art of record renders obvious the limitations of the system as recited in claim [[1]] 5 wherein the region identifier is retrieved from a radius table that maps distances of a region of a frame to a focus region (See rationale applied respectively to rejection of claims 2, 3 and 5, as analyzed above, since retrieving an identifier from a table containing mapping data is a routine operation known in the art and not novel to the disclosures of the cited references)

	In regard to claim 7, the claim discloses: the system as recited in claim 1, wherein the system is configured to change a size of the focus region, in response to detecting a change in as link quality (See Zhang, Abstract, as cited in Pars. 0008 - 0010: HMD device encode; Par. 0027: HMD device 100 monitors changes in the user's pose and gaze direction and makes commensurate updates to the focus and peripheral regions of images generated by the processor 102; - (i.e., updates to the focus and peripheral regions of images generated implies adjustment of the size of the focus region; and adjustment of the size implies increasing or decreasing of the size)) 

	In regard to claim 8, the claim discloses: a method comprising: receiving, by an encoder, a plurality of blocks of pixels of a frame to encode; identifying a target block size that corresponds to a given block of the frame; encoding the given block of the plurality of blocks with a selected compression level based at least in part on the target block size, wherein blocks within a focus region of the frame are compressed with a compression level different from that of blocks of the frame that are outside the focus region; conveying the encoded blocks via a link to a receiver to be displayed. (Claim 8 discloses a method drawn to the system of Claim 1. The reasoning applied for rejection of Claim 1, as analyzed above, also applies here, mutatis mutandis, to reject Claim 8)

	In regard to claim 9, the claim discloses: the method as recited in claim 8, further comprising accessing a lookup table configured to store one or more mappings that map a visual region of a frame to a target block size  (See rationale used in rejection of Claim 2, applied here, mutatis mutandis, to reject Claim 9, which is a method drawn to the system of Claim 2) 
 
	In regard to claim 10, the claim discloses: the method as recited in claim 8, wherein a separate focus region is specified for each half of the frame, and wherein each separate focus region is a portion of a half frame where each eye is expected to be focusing when a user is viewing the frame. (See rationale applied to rejection of Claim 3, as analyzed above) 
 
5 	In regard to claim 11, the claim discloses: the method as recited in claim 8, further comprising selecting a compression level to apply to each given block of the frame based on a distance from the given block to the focus region. (See rationale used in rejection of Claim 4, as analyzed above, since the limitations of Claim 11 are drawn to the system of Claim 4 as analyzed above) 
 
	In regard to claim 12, the prior art of record does not disclose or render obvious the additional limitations to claim 9: wherein accessing the lookup table comprises: indexing the lookup table with a region identifier that indicates a region of the frame  (See rationale applied respectively to rejection of claims 5, 6 and 9 as analyzed above).

	In regard to claim 13, the claim discloses: the method as recited in claim 8, further comprising: receiving, by the encoder, a request to reduce a size of a compressed frame; and responsive to receiving the request, maintaining a compression level used to compress the focus region while increasing one or more compression levels Claim 1 used to compress regions outside of the focus region. (See rationale used in rejection of, applied here, mutatis mutandis, to reject the instant claim, which is a method drawn to the system of Claim 1)

	In regard to claim 14, the claim discloses: the method as recited in claim 8, further comprising decoding, by a receiver with a head-mounted display (HMD), the encoded blocks of the frame and displaying the decompressed version of the frame on the HMD. (See rationale used in rejection of Claim 7, applied here, mutatis mutandis, to reject the instant claim, which is a method drawn to the system of Claim 7) 

	In regard to claim 15, the claim discloses: an apparatus comprising: a processor; and a radio frequency (RF) transceiver module configured to convey data via a link; identify a target block size that corresponds to a given block of the frame; and encode the given block of the plurality of blocks with a selected compression level based at least in part on the target block size, wherein blocks within a focus region of the frame are compressed with a compression level different from that of blocks of the frame that are outside the focus region; and wherein the RF transceiver module is configured to convey the encoded blocks via the link to a receiver to be displayed. (See rationale used in rejection of Claim 1, applied here, mutatis mutandis, to reject Claim 15, which is an apparatus drawn to the system of Claim 1) 

	In regard to claim 16, the claim discloses: the apparatus as recited in claim 15, wherein regions closer to the focus region are compressed with lower compression than regions further from the focus region. (See rationale used in rejection of Claim 2, applied here, mutatis mutandis, to reject the instant claim, which is an apparatus drawn to the system of Claim 2)

	In regard to claim 17, the claim discloses the apparatus as recited in claim 15, wherein a separate focus regions is specified for each half of the frame, and wherein each separate focus region is a portion of a half frame where each eye is expected to be focusing when a user is viewing the frame. (See rationale applied to rejection of Claim 3, as analyzed above)   

	In regard to claim 18, the claim discloses the apparatus as recited in claim 15, wherein the processor is further configured to select a compression level to apply to each given block of the frame based on a distance from the given block to the focus region. (See rationale used in rejection of Claim 4 and Claim 15, due to the similarities of their respective limitations)

	In regard to claim 19, the prior art of record renders obvious the limitations added to claim 15: wherein to perform the lookup, the processor is configured to: index the lookup table with a region identifier retrieved from a radius table to identify a corresponding mapping, wherein the radius table is configured to store one or more mappings that map a distance to a region identifier; and retrieve, from the corresponding mapping, a target compressed block size (See rationale applied respectively to rejection of claim 5 and 15 as analyzed above).
 
	In regard to claim 20, the claim discloses: the apparatus as recited in claim 15, wherein the processor is further configured to: receive a request to reduce a size of a compressed frame; and responsive to receiving the request, maintain a compression level used to compress the focus region while increasing one or more compression levels used to compress regions outside of the focus region. (The rationale applied to rejection of Claim 1, also applies, mutatis mutandis, to rejection of the instant claim, which is an apparatus drawn to the system of Claim 1) 
5	

References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Brailovskiy et al. (US 10341670 B1) teaches Video encoder bit rate stabilization.
		Young et al. (US 20170285736 A1) teaches REDUCING RENDERING COMPUTATION AND POWER CONSUMPTION BY DETECTING SACCADES AND BLINKS.
		Zhou et al. (US 20080317128 A1) teaches SYSTEM AND METHOD FOR BOUNDARY MOTION VECTOR CORRECTION IN MOTION COMPENSATED FRAME RATE.
		Biederman. (US 7319667 B1) teaches Communication system with priority data compression.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487